Opinion of the Court.
Southard J.
At the trial of this cause before the justice, the jury rendered a special verdict, in strict legal form, and this is now the only objection made to the legality of the judgment, it being insisted by the counsel for the plaintiff in certiorari, that in the court for the trial of small causes, no such verdict can be received; and in support of this doctrine, reliance was had upon Pen. on Small Causes 177-8, and Griffith’s Treatise, 121-2. The former of these writers, when speaking of verdicts in this court, says, “ The verdict should always be positive and general, and not conditional or special;” the latter, that “ a conditional verdict or a special one, or one in the form of an award, would be erroneous.” Great respect is certainly due to the opinions which shall be entertained by those gentlemen, and nothing short of that respect, would have created, in my mind, a doubt worthy of investigation. I am persuaded, however, that their opinion, however correct as to other verdicts, is, as to special ones, hasty and inaccurate. The right of juries to find special verdicts has existed in England, since the passage of the statute of West. 2nd 18 Ed. 1 cap. 30, sec. 2; and in this state, since the first establishment of our juridical system. The express words of our statute, Pat. 261, sec. 17. “ that no jury shall, in any case, be compelled to give *236a general verdict, so that they find a special verdict and ■shew the truth of the fact, and require the aid of the court,” &c. preclude all question on the subject at this day. This section, in its terms, comprehends juries sworn in the court for the trial of small causes, as well as those sworn in any other court. And no sound reason can be given why it should not apply to them. Questions of legal difficulty often arise there, which the jurors ought not to be compelled to decide. They need the aid of the court in expounding the law, and the *duty of expounding it presses as strongly upon that court, as those of a higher jurisdiction.
The court think, therefore, that the jury did right in finding a special verdict in this cause; that the court judged correctly in all respects, upon the finding; and that the judgment ought to be affirmed.
Judgment affirmed.